            Case 5:19-cv-00281 Document 1 Filed 03/19/19 Page 1 of 19



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

NICHOLAS DeFOSSETT,                         )
                                            )
       Plaintiff,                           )
                                            )       CIVIL ACTION
vs.                                         )
                                            )       FILE No. 5:19-cv-281
GRANDVIEW HOLDING, LLC,                     )
d/b/a GRANDVIEW SHOPPING                    )
CENTER TWO, LLC,                            )
                                            )
       Defendant.                           )

                                      COMPLAINT

       COMES NOW, NICHOLAS DeFOSSETT, by and through the undersigned

counsel, and files this, his Complaint against Defendant GRANDVIEW HOLDING,

LLC, d/b/a GRANDVIEW SHOPPING CENTER TWO, LLC. pursuant to the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s

Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In support thereof, Plaintiff

respectfully shows this Court as follows:

                                    JURISDICTION

       1.     This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§

1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon

Defendant’s failure to remove physical barriers to access and violations of Title III of the

ADA.

                                        PARTIES

       2.     Plaintiff NICHOLAS DeFOSSETT (hereinafter “Plaintiff”) is, and has

                                                1
            Case 5:19-cv-00281 Document 1 Filed 03/19/19 Page 2 of 19



been at all times relevant to the instant matter, a natural person residing in San Antonio,

Texas (Bexar County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited

in performing one or more major life activities, including but not limited to: walking,

standing, grabbing, grasping and/or pinching.

       5.      Plaintiff uses a wheelchair for mobility purposes.

       6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of asserting his civil rights, monitoring,

ensuring, and determining whether places of public accommodation are in compliance

with the ADA. His motivation to return to a location, in part, stems from a desire to

utilize ADA litigation to make Plaintiff’s community more accessible for Plaintiff and

others, and pledges to do whatever is necessary to create the requisite standing to confer

jurisdiction upon this Court so an injunction can be issued correcting the numerous ADA

violations on this Property, including returning to the Property as soon as it is accessible

(“Advocacy Purposes”).”

       7.      Defendant GRANDVIEW HOLDINGS, LLC, d/b/a GRANDVIEW

SHOPPING CENTER TWO, LLC. (hereinafter “Grandview”) is a Texas limited

company that transacts business in the state of Texas and within this judicial district.

       8.      Grandview may be properly served with process via its registered agent for

service, to wit: Paracorp Incorporated, 3610-2 N. Josey Lane, Suite 223, Carrollton,

Texas 75007.

                                              2
             Case 5:19-cv-00281 Document 1 Filed 03/19/19 Page 3 of 19



                             FACTUAL ALLEGATIONS

       9.     On or about February 21, 2019, Plaintiff was a customer at “Freshest Ice

Cream” a business located at 8053 Callahan Road, San Antonio, Texas 78230, referenced

herein as the “Freshest.”

       10.    Grandview is the owner or co-owner of the real property and improvements

that the Wendy’s is situated upon and that is the subject of this action, referenced herein

as the “Property.”

       11.    Plaintiff lives approximately 8 miles from the Freshest and Property.

       12.    Plaintiff’s access to the business(es) located at 8053 Callahan Road, San

Antonio, Bexar County Property Identification number 488310 (“the Property”), and/or

full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges,

advantages and/or accommodations offered therein were denied and/or limited because of

his disabilities, and he will be denied and/or limited in the future unless and until

Defendant is compelled to remove the physical barriers to access and correct the ADA

violations that exist at the Freshest and Property, including those set forth in this

Complaint.

       13.    Plaintiff has visited the Property at least once before as a customer and

advocate for the disabled. Plaintiff intends on revisiting the Property within six months

or sooner, as soon as the barriers to access detailed in this Complaint are removed and the

Property is accessible again. The purpose of the revisit is to be a regular customer, to

determine if and when the Property are made accessible and to maintain standing for this

lawsuit for Advocacy Purposes.

                                            3
               Case 5:19-cv-00281 Document 1 Filed 03/19/19 Page 4 of 19



       14.      Plaintiff intends to revisit the Freshest and Property to purchase goods

and/or services.

       15.      Plaintiff travelled to the Freshest and Property as a customer and as an

independent advocate for the disabled, encountered the barriers to access at the Freshest

and Property that are detailed in this Complaint, engaged those barriers, suffered legal

harm and legal injury, and will continue to suffer such harm and injury as a result of the

illegal barriers to access present at the Freshest and Property.


                                   COUNT I
                       VIOLATIONS OF THE ADA AND ADAAG

       16.      On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       17.      Congress found, among other things, that:

       (i)      some 43,000,000 Americans have one or more physical or mental
                disabilities, and this number is increasing as the population as a
                whole is growing older;

       (ii)     historically, society has tended to isolate and segregate individuals
                with disabilities, and, despite some improvements, such forms of
                discrimination against individuals with disabilities continue to be a
                serious and pervasive social problem;

       (iii)    discrimination against individuals with disabilities persists in such
                critical areas as employment, housing public accommodations,
                education,        transportation,    communication,        recreation,
                institutionalization, health services, voting, and access to public
                services;

       (iv)     individuals with disabilities continually encounter various forms of
                discrimination, including outright intentional exclusion, the
                discriminatory effects of architectural, transportation, and
                communication barriers, overprotective rules and policies, failure to

                                              4
              Case 5:19-cv-00281 Document 1 Filed 03/19/19 Page 5 of 19



               make modifications to existing facilities and practices, exclusionary
               qualification standards and criteria, segregation, and relegation to
               lesser service, programs, activities, benefits, jobs, or other
               opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination
               and prejudice denies people with disabilities the opportunity to
               compete on an equal basis and to pursue those opportunities for
               which our free society is justifiably famous, and costs the United
               States billions of dollars in unnecessary expenses resulting from
               dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       18.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the
               elimination of discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in
               order to address the major areas of discrimination faced day-to-day
               by people with disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       19.      The congressional legislation provided places of public accommodation

one and a half years from the enactment of the ADA to implement its requirements.

       20.     The effective date of Title III of the ADA was January 26, 1992 (or January

26, 1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or

less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

       21.     The Freshest is a public accommodation and service establishment.


                                              5
             Case 5:19-cv-00281 Document 1 Filed 03/19/19 Page 6 of 19



       22.    The Property is a public accommodation and service establishment.

       23.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       24.    Public accommodations were required to conform to these regulations by

January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and

gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       25.    The Freshest must be, but is not, in compliance with the ADA and

ADAAG.

       26.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

       27.    Plaintiff has attempted to, and has to the extent possible, accessed the

Freshest and the Property in his capacity as a customer of the Freshest and Property and

as an independent advocate for the disabled, but could not fully do so because of his

disabilities resulting from the physical barriers to access, dangerous conditions and ADA

violations that exist at the Freshest and Property that preclude and/or limit his access to

the Freshest and Property and/or the goods, services, facilities, privileges, advantages

and/or accommodations offered therein, including those barriers, conditions and ADA

violations more specifically set forth in this Complaint.

       28.    Plaintiff intends to visit the Freshest and Property again in the very near

future as a customer in order to utilize all of the goods, services, facilities, privileges,

advantages and/or accommodations commonly offered at the Freshest and Property and

                                             6
                Case 5:19-cv-00281 Document 1 Filed 03/19/19 Page 7 of 19



as an independent advocate for the disabled, but will be unable to fully do so because of

his disability and the physical barriers to access, dangerous conditions and ADA

violations that exist at the Freshest and Property that preclude and/or limit his access to

the Freshest and Property and/or the goods, services, facilities, privileges, advantages

and/or accommodations offered therein, including those barriers, conditions and ADA

violations more specifically set forth in this Complaint.

       29.       Defendant has discriminated against Plaintiff (and others with disabilities)

by denying his access to, and full and equal enjoyment of the goods, services, facilities,

privileges, advantages and/or accommodations of the Freshest and Property, as prohibited

by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       30.       Defendant will continue to discriminate against Plaintiff and others with

disabilities unless and until Defendant are compelled to remove all physical barriers that

exist at the Freshest and Property, including those specifically set forth herein, and make

the Freshest and Property accessible to and usable by Plaintiff and other persons with

disabilities.

       31.       A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Freshest and Property and the full and equal enjoyment of

the goods, services, facilities, privileges, advantages and accommodations of the Freshest

and Property include, but are not limited to:

       (a)       ACCESSIBLE ELEMENTS:

                                                7
        Case 5:19-cv-00281 Document 1 Filed 03/19/19 Page 8 of 19



(i) The Accessible parking space and associated access aisle near Rite Care

    Pharmacy have a slope in excess of 1:48 in violation of section 502.4 of the

    2010 ADAAG standards and are not level. This violation made it dangerous

    and difficult for Plaintiff to exit and enter their vehicle while parked at the

    Property.

(ii) The access aisle serving the accessible parking space near Rite Care Pharmacy

    is not at the same level as the parking space it serves, due to the intrusion of a

    six inch curb ramp, in violation of section 502.4 and 406.5 of the 2010

    ADAAG Standards. This violation would make it difficult for Plaintiff to exit

    and enter his vehicle if parked at that accessible parking space.

(iii)    The Property has an accessible ramp leading from the accessible parking

    space near Rite Care Pharmacy to the accessible entrances with a slope

    exceeding 1:12 in violation of section 405.2 of the 2010 ADAAG standards.

    This violation made it dangerous and difficult for Plaintiff to access the units

    of the Property.

(iv)     There is an excessive vertical rise at the base of the accessible curb ramp

    located near the Rite Care Pharmacy, due to a failure to maintain the pavement,

    in violation of Section 303.2 and 405.4 of the 2010 ADAAG standards. This

    violation made it dangerous and difficult for Plaintiff to access public features

    of the Property.

(v) The walking surfaces of the accessible route between Units 8089 and 8095

    have a slope in excess of 1:20 in violation of section 403.3 of the 2010

                                       8
        Case 5:19-cv-00281 Document 1 Filed 03/19/19 Page 9 of 19



    ADAAG standards. This violation made it dangerous and difficult for Plaintiff

    to access the units of the Property. As the accessible route is in excess of 1:20,

    it is considered an accessible ramp, moreover, it has a total rise greater than six

    (6) inches, yet does not have handrails in compliance with section 505 of the

    2010 ADAAG standards, this is a violation of section 405.8 of the 2010

    ADAAG Standards. This violation made it difficult for Plaintiff to access the

    units of the Property.

(vi)     There are publicly accessible areas of the Property between Units 8089 and

    8095 having accessible routes with clear widths below the minimum 36 (thirty-

    six) inch requirement, due to a failure to enact adequate policies to maintain

    the growth of the foliage, as required by section 403.5.1 of the 2010 ADAAG

    standards. This violation made it dangerous and difficult for Plaintiff to access

    exterior public features of the Property.

(vii)    The walking surfaces of the accessible route between Units 8089 and

    Sprouts Farmers Market have a slope in excess of 1:20 in violation of section

    403.3 of the 2010 ADAAG standards. This violation made it dangerous and

    difficult for Plaintiff to access the units of the Property. As the accessible route

    is in excess of 1:20, it is considered an accessible ramp, moreover, it has a total

    rise greater than six (6) inches, yet does not have handrails in compliance with

    section 505 of the 2010 ADAAG standards, this is a violation of section 405.8

    of the 2010 ADAAG Standards. This violation made it difficult for Plaintiff to

    access the units of the Property.

                                        9
       Case 5:19-cv-00281 Document 1 Filed 03/19/19 Page 10 of 19



(viii) There are three accessible parking spaces near Sprouts Farmers Market that

   do not have a properly marked access aisle in violation of section 502.3.3 of

   the 2010 ADAAG standards. This violation made it dangerous and difficult for

   Plaintiff to access the accessible entrances of the Property.

(ix)     There are two accessible parking spaces near Sprouts Farmers Market that

   are missing proper identification signs in violation of section 502.6 of the 2010

   ADAAG standards. This violation made it difficult for Plaintiff to locate an

   accessible parking space.

(x) Two accessible parking spaces near Sprouts Farmers Market are not located on

   the shortest distance to the accessible route leading to the accessible entrances

   in violation of section 208.3.1 of the 2010 ADAAG Standards. This violation

   made it difficult for Plaintiff to access the units of the Property.

(xi)     The walking surfaces of the accessible route between Unit 8109 and

   Sprouts Farmers Market have a slope in excess of 1:20 in violation of section

   403.3 of the 2010 ADAAG standards. This violation made it dangerous and

   difficult for Plaintiff to access the units of the Property. As the accessible route

   is in excess of 1:20, it is considered an accessible ramp, moreover, it has a total

   rise greater than six (6) inches, yet does not have handrails in compliance with

   section 505 of the 2010 ADAAG standards, this is a violation of section 405.8

   of the 2010 ADAAG Standards. This violation made it difficult for Plaintiff to

   access the units of the Property.



                                       10
    Case 5:19-cv-00281 Document 1 Filed 03/19/19 Page 11 of 19



(xii)   The walking surfaces of the accessible route between Unit 8123 and Unit

    8125 have a slope in excess of 1:20 in violation of section 403.3 of the 2010

    ADAAG standards. This violation made it dangerous and difficult for Plaintiff

    to access the units of the Property. As the accessible route is in excess of 1:20,

    it is considered an accessible ramp, moreover, it has a total rise greater than six

    (6) inches, yet does not have handrails in compliance with section 505 of the

    2010 ADAAG standards, this is a violation of section 405.8 of the 2010

    ADAAG Standards. This violation made it difficult for Plaintiff to access the

    units of the Property.

(xiii) The walking surfaces of the accessible route between Unit 8127 and Unit

    8131 have a slope in excess of 1:20 in violation of section 403.3 of the 2010

    ADAAG standards. This violation made it dangerous and difficult for Plaintiff

    to access the units of the Property. As the accessible route is in excess of 1:20,

    it is considered an accessible ramp, moreover, it has a total rise greater than six

    (6) inches, yet does not have handrails in compliance with section 505 of the

    2010 ADAAG standards, this is a violation of section 405.8 of the 2010

    ADAAG Standards. This violation made it difficult for Plaintiff to access the

    units of the Property.

(xiv) The access aisle to the accessible parking space near Unit 8131 is not level

    due to the presence of an accessible ramp in the access aisle in violation of

    section 502.4 and 406.5 of the 2010 ADAAG standards. This violation made it



                                      11
    Case 5:19-cv-00281 Document 1 Filed 03/19/19 Page 12 of 19



   dangerous and difficult for Plaintiff to exit and enter their vehicle while parked

   at the Property.

(xv)   The accessible parking space near Unit 8131 has excessive vertical rises,

   are not level and therefore in violation of Sections 303.2 and 502.4 of the 2010

   ADAAG standards. This violation made it dangerous and difficult for Plaintiff

   to exit and enter their vehicle while parked at the Property.

(xvi) The walking surfaces of the accessible route between Unit 8133 and Unit

   8135 have a slope in excess of 1:20 in violation of section 403.3 of the 2010

   ADAAG standards. This violation made it dangerous and difficult for Plaintiff

   to access the units of the Property. As the accessible route is in excess of 1:20,

   it is considered an accessible ramp, moreover, it has a total rise greater than six

   (6) inches, yet does not have handrails in compliance with section 505 of the

   2010 ADAAG standards, this is a violation of section 405.8 of the 2010

   ADAAG Standards. This violation made it difficult for Plaintiff to access the

   units of the Property.

(xvii) The access aisle to the accessible parking space near Unit 8135 is not level

   due to the presence of an accessible ramp in the access aisle in violation of

   section 502.4 and 406.5 of the 2010 ADAAG standards. This violation made it

   dangerous and difficult for Plaintiff to exit and enter their vehicle while parked

   at the Property.

(xviii) The accessible parking space near Unit 8135 is not level due to the presence

   of accessible ramp side flares in the accessible parking space in violation of

                                     12
    Case 5:19-cv-00281 Document 1 Filed 03/19/19 Page 13 of 19



   section 502.4 and 406.5 of the 2010 ADAAG standards. This violation made it

   dangerous and difficult for Plaintiff to exit and enter their vehicle while parked

   at the Property.

(xix) The accessible parking space near Unit 8039 has excessive vertical rises,

   are not level and therefore in violation of Sections 303.2 and 502.4 of the 2010

   ADAAG standards. This violation made it dangerous and difficult for Plaintiff

   to exit and enter their vehicle while parked at the Property.

(xx)   The access aisle to the accessible parking space near Unit 8039 is not level

   due to the presence of an accessible ramp in the access aisle in violation of

   section 502.4 and 406.5 of the 2010 ADAAG standards. This violation made it

   dangerous and difficult for Plaintiff to exit and enter their vehicle while parked

   at the Property.

(xxi) Near Unit 8039, the accessible ramp side flares have a slope in excess of

   1:10 in violation of section 406.3 of the 2010 ADAAG standards. This

   violation made it dangerous and difficult for Plaintiff to access the units of the

   Property.

(xxii) The access aisle adjacent to the accessible parking space near Unit 8039 has

   a cross-slope in excess of 1:48 in violation of section 502.4 of the 2010

   ADAAG standards and are not level. This violation made it dangerous and

   difficult for Plaintiff to exit and enter their vehicle while parked at the

   Property.



                                     13
    Case 5:19-cv-00281 Document 1 Filed 03/19/19 Page 14 of 19



(xxiii) The Property lacks an accessible route connecting accessible facilities,

   accessible elements and/or accessible spaces of the Property in violation of

   section 206.2.2 of the 2010 ADAAG standards. This violation made it difficult

   for Plaintiff to access public features of the Property.

(xxiv) The access aisle to the accessible parking space near Unit 8043 is not level

   due to the presence of an accessible ramp in the access aisle in violation of

   section 502.4 and 406.5 of the 2010 ADAAG standards. This violation made it

   dangerous and difficult for Plaintiff to exit and enter their vehicle while parked

   at the Property.

(xxv) The access aisle adjacent to the accessible parking space near Unit 8043 has

   a cross-slope in excess of 1:48 in violation of section 502.4 of the 2010

   ADAAG standards and are not level. This violation made it dangerous and

   difficult for Plaintiff to exit and enter their vehicle while parked at the

   Property.

(xxvi) Accessible parking space near Unit 8043 has a slope in excess of 1:48 in

   violation of section 502.4 of the 2010 ADAAG standards and is not level. This

   violation made it dangerous and difficult for Plaintiff to exit and enter their

   vehicle while parked at the Property.

(xxvii) The access aisle to the accessible parking space near Unit 8053 is not level

   due to the presence of an accessible ramp in the access aisle in violation of

   section 502.4 and 406.5 of the 2010 ADAAG standards. This violation made it



                                      14
    Case 5:19-cv-00281 Document 1 Filed 03/19/19 Page 15 of 19



   dangerous and difficult for Plaintiff to exit and enter their vehicle while parked

   at the Property.

(xxviii)     Accessible parking space near Unit 8053 has a slope in excess of

   1:48 in violation of section 502.4 of the 2010 ADAAG standards and is not

   level. This violation made it dangerous and difficult for Plaintiff to exit and

   enter their vehicle while parked at the Property.

(xxix) The access aisle to the accessible parking space near Unit 8057 is not level

   due to the presence of an accessible ramp in the access aisle in violation of

   section 502.4 and 406.5 of the 2010 ADAAG standards. This violation made it

   dangerous and difficult for Plaintiff to exit and enter their vehicle while parked

   at the Property.

(xxx) The access aisle serving the accessible parking space near Unit 8057 is not

   at the same level as the parking space it serves in violation of section 502.4and

   406.5 of the 2010 ADAAG Standards. This violation would make it difficult

   for Plaintiff to exit and enter his vehicle if parked at that accessible parking

   space.

(xxxi) The access aisle adjacent to the accessible parking space near Unit 8057 has

   a slope in excess of 1:48 in violation of section 502.4 of the 2010 ADAAG

   standards and are not level. This violation made it dangerous and difficult for

   Plaintiff to exit and enter their vehicle while parked at the Property.

(xxxii) The accessible parking space near Unit 8057 is missing a proper

   identification sign in violation of section 502.6 of the 2010 ADAAG standards.

                                      15
            Case 5:19-cv-00281 Document 1 Filed 03/19/19 Page 16 of 19



            This violation made it difficult for Plaintiff to locate an accessible parking

            space.

      (xxxiii)        The access aisle to the accessible parking space near Unit 8059 is

            not level due to the presence of an accessible ramp in the access aisle in

            violation of section 502.4 and 406.5 of the 2010 ADAAG standards. This

            violation made it dangerous and difficult for Plaintiff to exit and enter their

            vehicle while parked at the Property.

      (xxxiv)         Accessible parking space near Unit 8059 has a cross-slope in excess

            of 1:48 in violation of section 502.4 of the 2010 ADAAG standards and is not

            level. This violation made it dangerous and difficult for Plaintiff to exit and

            enter their vehicle while parked at the Property.

      (xxxv) The access aisle to the accessible parking space near Unit 8077 is not level

            due to the presence of an accessible ramp in the access aisle in violation of

            section 502.4 and 406.5 of the 2010 ADAAG standards. This violation made it

            dangerous and difficult for Plaintiff to exit and enter their vehicle while parked

            at the Property.

      (xxxvi)         Defendant fails to adhere to a policy, practice and procedure to

            ensure that all facilities are readily accessible to and usable by disabled

            individuals.

      32.      The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Freshest and

Property.

                                              16
             Case 5:19-cv-00281 Document 1 Filed 03/19/19 Page 17 of 19



       33.     Plaintiff requires an inspection of Freshest and Property in order to

determine all of the discriminatory conditions present at the Freshest and Property in

violation of the ADA.

       34.     The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried out

without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. §

12181(9); 28 C.F.R. § 36.304.

       35.     All of the violations alleged herein are readily achievable to modify to

bring the Freshest and Property into compliance with the ADA.

       36.     Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Freshest and Property is readily achievable

because the nature and cost of the modifications are relatively low.

       37.     Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Freshest and Property is readily achievable

because Defendants have the financial resources to make the necessary modifications.

       38.     Upon information and good faith belief, the Freshest and Property have

been altered since 2010.

       39.     In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

       40.     Plaintiff is without adequate remedy at law, is suffering irreparable harm,

and reasonably anticipates that he will continue to suffer irreparable harm unless and

                                            17
            Case 5:19-cv-00281 Document 1 Filed 03/19/19 Page 18 of 19



until Defendant is required to remove the physical barriers, dangerous conditions and

ADA violations that exist at the Freshest and Property, including those alleged herein.

      41.     Plaintiff’s requested relief serves the public interest.

      42.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant.

      43.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and

costs of litigation from Defendant pursuant to 42 U.S.C. §§ 12188 and 12205.

      44.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant to

modify the Freshest and Property to the extent required by the ADA.

      WHEREFORE, Plaintiff prays as follows:

      (a)     That the Court find Grandview in violation of the ADA and ADAAG;

      (b)     That the Court issue a permanent injunction enjoining Defendant from

              continuing their discriminatory practices;

      (c)     That the Court issue an Order requiring Defendant to (i) remove the

              physical barriers to access and (ii) alter the subject Freshest to make it

              readily accessible to and useable by individuals with disabilities to the

              extent required by the ADA;

      (d)     That the Court award Plaintiff his reasonable attorneys' fees, litigation

              expenses and costs; and

      (e)     That the Court grant such further relief as deemed just and equitable in light

              of the circumstances.

                                              18
Case 5:19-cv-00281 Document 1 Filed 03/19/19 Page 19 of 19



                          Dated: March 19, 2019.

                          Respectfully submitted,

                          /s/ Dennis R. Kurz
                          Dennis R. Kurz
                          Attorney-in-Charge for Plaintiff
                          Texas State Bar ID No. 24068183
                          Kurz Law Group, LLC
                          1640 Powers Ferry Road, SE
                          Building 17, Suite 200
                          Marietta, GA 30067
                          Tele: (404) 805-2494
                          Fax: (678) 428-5356
                          Email: dennis@kurzlawgroup.com




                            19
